EXHIBIT 10.1

 

AGREEMENT FOR SALE OF ASSETS

 

This AGREEMENT FOR SALE OF ASSETS (this "Agreement") is made on August 19, 2016
between Makkanotti Group Corp., a Nevada corporation (the "Company") and Anna
Ionnou (such individual, the "Founder").

 

WHEREAS, the Founder, as holder of the majority of the Company's outstanding
common stock, entered into a Stock Purchase Agreement (the "Stock Purchase
Agreement") with Aureus Fiduciary Nevis Limited ("Purchaser") dated June 28,
2016 (the "Effective Date"); and

 

WHEREAS, pursuant to the Stock Purchase Agreement, the Founder shall be
transferred title to the assets of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Sale of Assets. The Company sells to the Founder all of the Company's
inventory, consisting primarily of paper bags (the "Inventory"), and the one
paper food bag-forming machine, RUITAI KTPM A (the "Equipment") and all other
assets associated with the Inventory and the Equipment. Further, the Company
transfers all of the cash in the Company's bank account as of the date hereof
(the cash, together with the Inventory and the Equipment, the "Assets"). In
exchange for the Assets, the Founder forgives any and all notes, loans and other
payables due from the Company to the Founder.

 

2. Entire Agreement. This Agreement constitutes the entire agreement of the
Company and Founder with respect to the sale of the Assets and supersedes all
prior or contemporaneous written or oral agreements, whether express or implied,
related to the sale of the Assets.

 

3. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Signatures provided by facsimile
transmission or in Adobe Portable Document Format (PDF) sent by electronic mail
shall be deemed to be original signatures.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 



COMPANY,

 

FOUNDER,

 

 

 

 

 

/s/ Michael Hlavsa

 

/s/ Anna Ionnou

 

Michael Hlavsa

 

Anna Ionnou

 

Makkanotti Group Corp.

  



 